Case 1:20-cv-03466-DG-RER Document 19 Filed 01/04/21 Page 1 of 4 PageID #: 229



MITCHELL SILBERBERG & KNUPP LLP                                                                     Eleanor M. Lackman
                                                                                                                Partner
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                  (212) 878-4890 Phone
                                                                                                     (917) 546-7675 Fax
                                                                                                         eml@msk.com


January 4, 2021

VIA ECF


The Honorable Ramon E. Reyes, U.S.M.J.
United States District Court for the Eastern
District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:       Round Hill Music, LLC et ano. v. TuneCore, Inc., et al., Case No. 20-cv-3466 (DG)
          (RER); Joint Letter Regarding Scheduling Conference

Dear Judge Reyes:

Our firm represents defendants TuneCore, Inc.; Believe Digital Holdings Inc.; and Believe SAS
(collectively, “Defendants”) in the above-referenced action. We write jointly with counsel for
plaintiffs Round Hill Music, LLC and Round Hill Music LP (collectively, “Plaintiffs”) regarding
the parties’ proposed Case Management Plan, submitted herewith, and the upcoming conference
on January 7, 2021.

The parties met and conferred on December 21, 2020 and agreed to the dates referenced in the
enclosed plan, as well as to collaborate in good faith on a two-level protective order to be submitted
to the Court, and on ESI protocols. The parties will approach the Court with any dispute that they
have been unable to resolve. The parties also agree that an early settlement conference with Your
Honor in February or early March, following some preliminary discovery, is appropriate. The
parties respectfully request a date on Your Honor’s calendar for the conference.

At Thursday’s conference, Defendants wish to discuss possible bifurcation of the discovery
schedule. Defendants have asserted a variety of defenses as to liability and believe that in light of
the fact that damages discovery (even where statutory damages are claimed) is burdensome and
documents and witnesses on liability and damages are unlikely to overlap significantly if at all, a
period for liability discovery followed by a summary judgment motion will result in a substantial
reduction in cost. Plaintiffs contend that discovery should be open for all purposes for matters that
are relevant to the subject matter of this action as opposed to any sequencing or stay of discovery
and are of the view that there is a high likelihood of overlap in the discovery needs relating to
liability and damages, and that bifurcation will lead to expense and delay.




                                                        437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                        Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
12782978.2
Case 1:20-cv-03466-DG-RER Document 19 Filed 01/04/21 Page 2 of 4 PageID #: 230




The Honorable Ramon E. Reyes, U.S.M.J.
January 4, 2021
Page 2


Respectfully submitted,



Eleanor M. Lackman

EML

Encl.

cc:      All counsel of record (via ECF)




12782978.2
Case
 Case1:20-cv-03466-NGG-RER  Document19
      1:20-cv-03466-DG-RER Document  18 Filed
                                         Filed01/04/21
                                               12/02/20 Page
                                                         Page31ofof42PageID
                                                                      PageID#:#:231
                                                                                 227




 UNITES STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------X        CASE MANAGEMENT PLAN
     ROUND HILL MUSIC, LLC and ROUND HILL
     MUSIC LP                                                     Case No: 1:20-cv-3466-NGG-RER

                                           Plaintiffs,
                  -against-
     TUNECORE, INC., BELIEVE DIGITIAL
     HOLDINGS, INC., and BELIEVE SAS,
                                           Defendant,
  ---------------------------------------------------------X
          Upon consent of the parties, it is hereby ORDERED as follows:
  1.      Defendants shall answer or otherwise move with respect to the complaint by No vember. 30,
                                                                                     2020
  2.      No additional parties may be joined after April 16, 2021
                                                                 .

  3.      No amendment of the pleadings will be permitted after April 16, 2021.

  4.      Date for completion of automatic disclosures required by Rule 26(a)(1) of the Federal
          Rules of Civil Procedure, if not yet made: January 21, 2021
                                                                  .
  5.      The parties shall make required Rule 26(a)(2) disclosures with respect to:
                (a)     expert witnesses on or before July 1, 2021    .
                (b)     rebuttal expert witnesses on or before August 19, 2021 .

  6.      All discovery, including depositions of experts, shall be completed on or before
         October 7, 2021 (Generally, this date must be no later than 6 months after the initial

          conference).
  7.      Pre-motion letters regarding proposed dispositive motions must be submitted within one
          (1) weeks following the close of all discovery and responses are due one week later.
  8.      Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C.§636(c)?
          (Answer no if any party declines to consent without indicating which party has
          declined.)
                                                   X
                                   □      Yes
                                                 □           No
Case
 Case1:20-cv-03466-NGG-RER  Document19
      1:20-cv-03466-DG-RER Document  18 Filed
                                         Filed01/04/21
                                               12/02/20 Page
                                                         Page42ofof42PageID
                                                                      PageID#:#:232
                                                                                 228




  If parties answer yes, then fill out the AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil
                             form. The form can be accessed at the following link:
  Action to a Magistrate Judge
  http://www.uscourts.gov/uscourts/FormsAndFees/Forms/AO085.pdf.


  9.     A Telephone Conference set for _____________________, to be initiated by

         □               □
         ___Plaintiff or __Defendant (Check One).
                      * (The Court will schedule the conference listed above.)
  10.    Status Conference will be held on ___________________________.
                      * (The Court will schedule the conference listed above)

  11. A Final Pre-trial Conference will be held on _______________________.
                        *(The Court will schedule the conference listed above.)

  This scheduling order may be altered or amended upon a showing of good cause not
  foreseeable at the date hereof.
  Dated: Brooklyn, New York
  ________________________

                                                RAMON E. REYES, JR.
                                                UNITED STATES MAGISTRATE JUDGE

  CONSENTED TO:
                                                James M. Thayer
                                                30 Broad St., 21st Floor
                                                New York, NY 10004
                                                Telephone: (212) 355-3200
                                                Facsimile: (212) 355-3292
                                                Email: james.thayer@ggslawfirm.com

                                                Richard S. Busch
                                                1999 Avenue of the Stars, Suite 1100
                                                Century City, CA 90067
                                                Telephone: (615) 259-3456
                                                Facsimile: (888) 688-0482
                                                Email: Rbusch@kingballow.com

                                                Attorneys for Plaintiffs


                                                Eleanor M. Lackman
                                                437 Madison Avenue, 25th Floor
                                                New York, New York 10022-7001
                                                Telephone: (212) 509-3900
                                                Facsimile: (212) 509-7239
                                                Email: eml@msk.com

                                                Attorneys for Defendants
